DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Application of Piezoelectric Materials for Aircraft Propeller Blades Vibration Damping”, Morad et al. (referred hereafter Morad et al.).

Referring to claim 1, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the multicomponent component is a blade row (e.g., “propeller blades” – Figure 1), in which beforehand, by a first direct mechanical excitation (e.g., “using hammer”) of a new multicomponent component (page 514, 2.1 Propeller Modal Analysis Using Hammer section; Figure 2), relevant acoustic parameters (e.g., “frequency response” – Figure 4) of the new multicomponent component are measured (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section; Figures 4-5), or are numerically computed and deposited in a database (page 517, 3.1 Finite Element Analysis for the Propeller Without Piezoelectric Transducers section, Figures 12-13 & 16, Table 2; pages 518-519, 3.2.2 Finite Element Analysis section, Figures 14-15 & 17, Tables 4-5), the method comprising:
performing a second direct mechanical excitation of a used multicomponent component, wherein the second direct mechanical excitation is substantially similar to the first direct mechanical excitation (e.g. “The same propeller that used for the previous tests is used for shaker system tests.” – pages 515-516, 2.2 Propeller Modal Analysis Using Shaker System section; page 516, 2.2.1 Propeller Natural Frequencies and Mode Shapes for Shaker Tests section; Figures 6-9; Table 1),
acquiring relevant acoustic parameters for the used multicomponent component (e.g., “frequency responses/decay behavior” – Figures 4, 8, and 16-17), 
comparing the acquired relevant acoustic parameters for the used multicomponent component with the relevant acoustic parameter of the new multicomponent component stored in the database (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section, Figures 4-5; pages 515-516, 2.2 Propeller Modal Analysis Using Shaker System section; page 516, 2.2.1 Propeller Natural Frequencies and Mode Shapes for Shaker Tests section, Figures 6-9; Table 1), and  
detecting and evaluating deviations (e.g., Maximum/High modal strain area – Figure 13). 
As to claim 2, Morad et al. disclose a device (Abstract) configured recording or numerically computing (page 517, 3.1 Finite Element Analysis for the Propeller Without Piezoelectric Transducers section, Figures 12-13 & 16, Table 2; pages 518-519, 3.2.2 Finite Element Analysis section, Figures 14-15 & 17, Tables 4-5) relevant acoustic parameters (e.g., “frequency responses/decay behavior” – Figures 4, 8, and 16-17) of a new multicomponent component (Figure 1) when the new component is mechanically excited (e.g., “using hammer”), wherein the new multicomponent component is a blade row (e.g., “propeller blades” – Figure 1) and storing the relevant acoustic parameters of the new multicomponent component in a database (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section; Figures 4-5), 
recording relevant acoustic parameters of a used multicomponent component when the used multicomponent component is mechanically excited and storing the relevant acoustic parameters of the used multicomponent component in the database (e.g. “The same propeller that used for the previous tests is used for shaker system tests.” – pages 515-516, 2.2 Propeller Modal Analysis Using Shaker System section; page 516, 2.2.1 Propeller Natural Frequencies and Mode Shapes for Shaker Tests section; Figures 6-9; Table 1), and
comparing the relevant acoustic parameters of the used multicomponent component with the relevant acoustic parameters of the new multicomponent component (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section, Figures 4-5; pages 515-516, 2.2 Propeller Modal Analysis Using Shaker System section; page 516, 2.2.1 Propeller Natural Frequencies and Mode Shapes for Shaker Tests section, Figures 6-9; Table 1).  
Referring to claim 3, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5),
in which the deviations are classified between acceptable and to be replaced (e.g., Maximum/High modal strain area – Figure 13). 
As to claim 5, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the relevant acoustic parameters are a frequency picture and/or frequency profile (e.g., “frequency responses/decay behavior” – Figures 4, 8, and 16-17).
Referring to claim 6, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the relevant acoustic parameters are a decay behavior of an intensity of a frequency picture (e.g., “frequency responses/decay behavior” – Figures 4, 8, and 16-17).
As to claim 7, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the first directional mechanical excitation of the new multicomponent component is a strike (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section; Figures 4-5).
Referring to claim 8, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the first directional mechanical excitation of the new multicomponent component is a hammer strike (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section; Figures 4-5).
As to claim 9, Morad et al. disclose a method for the automated performance of a resonance test (Abstract) for a multicomponent component (Figures 1 & 5), wherein the strike is performed by a user, controlled by the user, and/or directed by the user (page 515, 2.1.1 Propeller Natural Frequencies and Mode Shapes for Hammer Tests section; Figures 4-5).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864